  Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.1 Page 1 of 21




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN


RAQUEL CLARK,

       Plaintiff,

-vs-                                                   CASE NO. 20-       CV
                                                       HON.
COUNTY OF MUSKEGON,
ASHLEY N. DEROOY, and
JERID HERMAN, in their individual and
official capacities,

       Defendants.

CHRISTOPHER TRAINOR & ASSOCIATES
CHRISTOPHER J. TRAINOR (P42449)
AMY J. DEROUIN (P70514)
Attorneys for Plaintiff
9750 Highland Road
White Lake, MI 48386
(248) 886-8650 / (248) 698-3321-fax
amy.derouin@cjtrainor.com
                     THERE IS NO OTHER PENDING OR RESOLVED CIVIL ACTION
                       RISING OUT OF THE TRANSACTION OR OCCURRENCE
                                  ALLEGED IN THE COMPLAINT


                       COMPLAINT AND JURY DEMAND

       NOW COMES Plaintiff, RAQUEL CLARK, by and through her attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and for their Complaint against the

above-named Defendants states as follows:




                                             1
Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.2 Page 2 of 21




               PARTIES, JURISDICTION, AND VENUE

1.    Plaintiff is a resident of the City of Muskegon, County of Muskegon,

      State of Michigan.

2.    Defendant County of Muskegon is a municipal corporation and

      governmental subdivision organized and existing under the laws of the

      State of Michigan.

3.    The individually-named Defendants are and/or were corrections officers

      employed by the Muskegon County Sheriff’s Department and were

      acting under color of law and within the course and scope of their

      employment at all times mentioned herein.

4.    The individually-named Defendants were acting in their individual and

      official capacities at all times mentioned herein.

5.    All relevant events giving rise to this lawsuit occurred in the County of

      Muskegon, State of Michigan.

6.    That this lawsuit arises out of Defendants’ violation of Plaintiffs’ federal

      constitutional rights as secured by the Fourteenth Amendment of the

      United States Constitution and consequently, Plaintiff has a viable claim

      for damages under 42 U.S.C. § 1983.




                                      2
Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.3 Page 3 of 21




7.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1343

      [federal question] and 28 U.S.C. § 1343 [civil rights].

8.    Plaintiff also invokes the supplemental jurisdiction of this Court over her

      states claims against Defendants for common law violations pursuant to

      28 U.S.C. § 1367, as the common law claims form part of the same case

      or controversy.

9.    All actions relevant to this cause of action occurred in the County of

      Muskegon, State of Michigan.

10.   Venue is proper in this District pursuant to 28 U.S.C. § 1391, as the cause

      of action occurred in this District.

11.   That the amount in controversy exceeds Seventy-Five Thousand Dollars

      ($75,000.00) not including interest, costs, and attorney fees.

                        FACTUAL BACKGROUND

12.   Around 3:00 p.m., on January 27, 2018, Plaintiff was arrested for public

      intoxication by Muskegon Heights police officer DeKuiper for public

      intoxication and taken to the Muskegon County Jail to be lodged.

13.   Around 3:30 p.m., on January 27, 2018, DeKuiper brought Plaintiff into

      the jail and she was visibly intoxicated and unsteady.




                                       3
Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.4 Page 4 of 21




14.   While in the jail search area, Defendant DeRooy had Plaintiff put her

      hands up on the wall and picked her left leg up causing Plaintiff to lose

      balance and thereafter causing Plaintiff’s ankle/leg to twist and

      snap/break causing Plaintiff to fall to the floor.

15.   Defendant DeRooy then told Plaintiff to get up which Plaintiff could not

      do.

16.   Defendant Herman then told Plaintiff to get up which she could not do.

17.   Both Defendants then made Plaintiff get up and stand and then walk on a

      broken ankle/leg to another cell.

18.   Eventually, Plaintiff was medically checked out by a jail nurse who

      stated Plaintiff needed emergent care.

19.   The Defendants superiors nor any other Muskegon County Corrections

      officers deemed it necessary for Plaintiff to get emergency care so the

      arresting officer DeKuiper had to come back and get Plaintiff and take

      her to the hospital.

20.   That as result, Plaintiff sustained significant spiral/twisting fractures to

      her ankle and leg requiring surgery as well as, subsequent medical

      treatment and hospitalizations due to infections in the broken bones.

                               COUNT I
                 VIOLATION OF CONSTITUTIONAL RIGHTS

                                       4
Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.5 Page 5 of 21




                             (DEFENDANT DEROOY)

21.   Plaintiff realleges and incorporates by reference each and every

      preceding paragraph of this Complaint as though fully set forth herein.

22.   Under the Fourteenth Amendment of the United States Constitution, a

      person who is in pre-trial detention has a right to receive care that is

      designed to meet both their routine and emergency medical needs.

23.   Because she was severely intoxicated, Plaintiff had a serious medical

      need for assistance in ordinary physical activities. In particular, Plaintiff

      had a serious and obvious need for help standing.        This medical need

      was obvious, in light of the facts that Defendant knew because of

      observations of her movements showed that she was prone to stumbling

      and falling and balancing.

24.   Because Plaintiff had an obvious medical need, she had a constitutional

      right to receive care for that need under the Fourteenth Amendment.

25.   Defendant DeRooy was deliberately indifferent to Plaintiff’s serious

      medical needs while she was frisking Plaintiff and especially when she

      made her stand on one leg. Defendant DeRooy manifested this deliberate

      indifference by, among other things:

      (a) compelling Plaintiff to stand without assistance;


                                      5
  Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.6 Page 6 of 21




          (b) compelling Plaintiff to stand on one leg;

          (c) failing to observe Plaintiff as she stood on one leg;

          (d) failing to help Plaintiff as she was compelled to stand on one leg; and

          (e) failing to provide assistance or physical support to Plaintiff when she

             compelled to stand on one leg.

26.   Defendant DeRooy’s deliberate indifference to Plaintiff’s medical needs

      violated her constitutional rights under the Fourteenth Amendment of the

      United States Constitution and violated her statutory rights under 42 U.S.C.

      § 1983.

27.   Defendant DeRooy’s violations of Plaintiff’s constitutional and statutory

      rights were a direct and proximate cause of her injuries.



      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in her favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

attorney fees.

                                   COUNT II
                     VIOLATION OF CONSTITUTIONAL RIGHTS
                 (DEFENDANT DEROOY AND DEFENDANT HERMAN)




                                           6
Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.7 Page 7 of 21




28.   Plaintiff realleges and incorporates by reference each and every

      preceding paragraph of this Complaint as though fully set forth herein.

29.   Under the Fourteenth Amendment to the United States Constitution, a

      person who is in pre-trial detention has a right to receive care that is

      designed to meet both their routine and emergency medical needs.

30.   Because she was severely intoxicated and had a broken ankle/leg,

      Plaintiff had a serious medical need for assistance in ordinary physical

      activities. In particular, Plaintiff had a serious and obvious need for help

      getting up, as well as, standing. This medical need was obvious, in light

      of the facts that Defendants knew because of observations of her

      movements showed that she was prone to stumbling and falling and

      balancing.

31.   Because Plaintiff had an obvious medical need, she had a constitutional

      right to receive care for that need as set forth in the Fourteenth

      Amendment to the United States Constitution.

32.   Defendants DeRooy and Herman were deliberately indifferent to

      Plaintiff’s serious medical needs when they made Plaintiff stand and get

      up and walk before and after she had fallen and had sustained a fractured




                                      7
  Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.8 Page 8 of 21




          ankle/leg. Defendant’s manifested this deliberate indifference by, among

          other things:

          (a) compelling Plaintiff to stand up without assistance;

          (b) compelling Plaintiff to stand on a fractured ankle/leg;

          (c) failing to help Plaintiff as she was compelled to walk on a fractured

             ankle/leg; and

          (d) failing to provide assistance or physical support to Plaintiff when she

             was compelled to walk on a fractured ankle/leg.

33.   Defendants deliberate indifference to Plaintiff’s medical needs violated

      Plaintiff’s constitutional rights as set forth in the Fourteenth Amendment to

      the United States Constitution and violated her statutory rights under 42

      U.S.C. § 1983.

34.   Defendants violations of Plaintiff’s constitutional and statutory rights were a

      direct and proximate cause of Plaintiff’s injuries.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in her favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

attorney fees.

                                    COUNT III
                                  42 U.S.C. §1983

                                          8
Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.9 Page 9 of 21




                   FOURTEENTH AMENDMENT
                  CONDITIONS OF CONFINEMENT

35.   Plaintiff realleges and incorporates by reference each and every

      paragraph of this Complaint as though fully set forth herein.

36.   The Fourteenth Amendment to the United States Constitution imposes

      the following duty on Defendants:

      a. to provide humane conditions of confinement;

      b. to take responsible measure to guarantee inmates’ safety; and

      c. to protect inmates from harm.

37.   Defendants displayed a conscious disregard of the dangers that were

      apparent to Plaintiff and displayed a deliberate indifference to Plaintiff’s

      safety and health when the knowingly and deliberately exposed her to a

      risk of harm on standing especially on one leg and compelling her to get

      up and stand and walk on a fractured ankle/leg.

38.   The risk of harm was objectively sufficiently serious as Plaintiff was

      incarcerated under the conditions posing a substancial risk of serious

      harm.

39.   Defendants acted with deliberate indifference and/or recklessly

      disregarded the risk.



                                      9
 Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.10 Page 10 of 21




   40.      That Defendants knew or should have known the risk, harm to Plaintiff,

            as it was obvious.

   41.      As a result of Defendants’ violation/deprivation of Plaintiff’s

            constitutional rights, Plaintiff has a viable claim for compensatory and

            punitive damages pursuant to 42 U.S.C. § 1983 together with costs,

            interest and attorney fees pursuant to 42 U.S.C. § 1988.

   WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

an award in her favor and against Defendants in an amount in excess of Seventy-

Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and attorney fees.

                                 COUNT IV
                 VIOLATION OF THE FOURTEENTH AMENDMENT
                       42 U.S.C. §1983 EXCESSIVE FORCE

   42.Plaintiff realleges and incorporates by reference each and every paragraph of

         this Complaint as though full set forth herein.

   43.At all relevant times herein, the individual Defendants acted under color of

         law, within the scope and course of their employment, and in their official

         and individual capacities.

   44.Defendants violated Plaintiff’s clearly established and federally protected

         right as set forth under the United States Constitution and the Amendments

         thereto, including, but not limited to, the Fourteenth Amendment of the


                                            10
Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.11 Page 11 of 21




    United States Constitution to be free from unreasonable searches and

    seizures mainly to be free from excessive force, when they employed an

    unnecessary search and seizure of Plaintiff which resulted in significant

    injures to Plaintiff by making Plaintiff stand, stand on one leg, get up and

    stand after falling and walking on a fractured ankle/leg.

 45. The actions of Defendants were at all times objectively unreasonable in

    violation of Plaintiff’s clearly established rights under the Fourteenth

    Amendment to the United States Constitution which proximately resulted in

    significant injuries to Plaintiff.

 46.Defendants are not entitled to qualified immunity because they violated

    Plaintiff’s clearly established Fourteenth Amendment right to be free from

    unreasonable searches and seizures.

 47.As a proximate result of the violations and/or deprivations of Plaintiff’s

    constitutional rights by Defendants, Plaintiff has a viable claim for

    compensatory and punitive damages pursuant to 42 U.S.C. §1983 together

    with costs, interests, and attorney fees as set forth in 42 U.S.C. §1988.

    WHEREFORE, Plaintiff respectfully requests that this Honorable Court

 enter an award in her favor and against Defendants in an amount in excess of




                                         11
Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.12 Page 12 of 21




 Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

 attorney fees.




                               COUNT V
            VIOLATION OF THE FOURTEENTH AMENDMENT
        42 U.S.C. §1983 DELIBERATE INDIFFERENCE/FAILURE TO
                    PROVIDE MEDICAL TREATMENT

 48.Plaintiff realleges and incorporates by reference each and every paragraph of

    this Complaint as though fully set forth herein

 49.Plaintiff’s constitutionally protected rights that Defendant officers violated

    including the following:

       a. Her right to liberty protected in the substantive component of the Due

           Process Clause of the Fourteenth Amendment, which includes

           personal safety, freedom from captivity, and right to medical care and

           protection;

       b. Her right to fair and equal treatment guaranteed and protected by the

           Equal Protection Clause of the Fourteenth Amendment.

 50.Defendants’ violation of their affirmative duties, prevented others from

    Plaintiff’s constitutionally protected rights. This situation, while Plaintiff

                                      12
Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.13 Page 13 of 21




    was under Defendants custodial control, is a direct and proximate cause of

    the subsequent deprivation of Plaintiff’s constitutional rights.

 51.Defendants, acting under color of law and in concert with one another, by

    their conduct, showed intentional, outrageous, and reckless disregard for

    Plaintiff’s constitutional rights.

 52.Defendants violated Plaintiff’s federally protected rights by failing to

    properly or adequately attend to Plaintiff’s severe and obvious medical

    needs, thereby exhibiting deliberate indifference.

 53.Defendants’ failure to promptly and adequately respond to Plaintiff’s

    obvious and urgent need for adequate medical attention and their failure to

    ensure that elementary medical precautions were taken for Plaintiff’s

    condition all exhibit their deliberate indifference to Plaintiff’s serious

    medical needs.

 54.Defendants denied Plaintiff adequate access to medical personnel and/or

    prevented Plaintiff from receiving immediate and/or necessary treatment.

 55.Defendants acted wantonly, with deliberate indifferent to Plaintiff’s serious

    medical needs.




                                         13
 Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.14 Page 14 of 21




   56.At the time of the incident complained herein, it was clearly established that

      the Fourteenth Amendment prohibited the unnecessary and wanton infliction

      of pain by denying or delaying an inmate’s access to medical care.

   57.The facts as set forth in the preceding paragraphs constitute a violation of

      Plaintiff’s Fourteenth Amendment rights and pursuant to 42 U.S.C. §1983,

      Plaintiff has viable claim for compensatory and punitive damages, and

      costs, interest, and attorney fees as set forth in 42 U.S.C. §1988.

   WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

an award in her favor and against Defendants in an amount in excess of Seventy-

Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and attorney fees.

                                 COUNT VI
                             GROSS NEGLIGENCE

   58. Plaintiff realleges and incorporates by reference each and every paragraph

      of this Complaint as though fully set forth herein.

   59. Defendants entered into a special relationship with Plaintiff when she was

         taken into custody and when:

         (a) Defendants undertook actions towards Plaintiff that gave them an

            affirmative duty to act on Plaintiff’s behalf with respect to protecting

            her from harms associated with her severe intoxication.



                                         14
Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.15 Page 15 of 21




       (b) Defendants knew that Plaintiff was severely intoxicated and unable to

          stand/balance safely and that Plaintiff could be harmed if they

          disregarded Plaintiff’s intoxicated condition;

       (c) Defendants took direct control over Plaintiff’s person by taking her

          into custody and by compelling her to stand against the wall and then

          stand on one foot, even when she was severely intoxicated.

       (d) Plaintiff justifiably relied on Defendants to assure her safety.

       (e) Defendants also made Plaintiff get up and walk on a fractured

          ankle/leg and disregarded Plaintiff’s cries for help.

 60.   As a result of this special relationship, Defendants voluntarily assumed a

       duty to Plaintiff to protect her from bodily harm that would result from

       her intoxicated condition.

 61.   Defendants did not take reasonable care to protect Plaintiff from harm

       resulting from her intoxicated condition.

 62.   When Defendants compelled Plaintiff to stand on one leg and required to

       get up and walk on a fractured ankle/leg, Defendants discontinued any

       aid or protection that had been given Plaintiff and subjected her to an

       unreasonable risk of injury.




                                       15
Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.16 Page 16 of 21




 63.Defendants’ breaches of their duties of care to Plaintiff were a direct and

       proximate cause of her injuries.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court

 enter an award in her favor and against Defendants in an amount in excess of

 Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

 attorney fees.

                     COUNT VII
  GROSS NEGLIGENCE/WILLFUL AND WANTON MISCONDUCT

 64.      Plaintiffs reallege and incorporate by reference each and every preceding

          paragraph of this Complaint as though fully set forth herein.

 65.      From the time Plaintiff was arrested until the time that she fell,

          Defendants knew that Plaintiff was severely intoxicated, was not able to

          stand safely on her own, and was a greatly heightened risk of injury when

          standing without assistance and/or made to stand on one leg.

 66.      Defendants also knew or should have known Plaintiff was severally

          injured yet made her get up and walk on a fractured ankle/leg.

 67.      Defendants had the ability to reduce or eliminate Plaintiff’s risk of injury.

          Specifically, Defendants had the ability to assist Plaintiff in avoiding any

          injury from walking on a fractured ankle/leg and in not having her stand

          on one leg.

                                          16
 Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.17 Page 17 of 21




   68.     Defendants knew or should have known that his failure to provide

           Plaintiff with assistance was certain or highly likely to result in a

           significant injury to her.

   69.     Defendants’ wanton indifference to the risk of injury to Plaintiff was

           equivalent to a willingness that Plaintiff suffer an injury.

   70.     Defendants’ wanton and willful indifference to her safety was a direct

           and proximate cause of Plaintiff’s injuries.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in her favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

attorney fees.




                                   COUNT VIII
                      VIOLATION OF CONSTITUTIONAL RIGHTS
                       (DEFENDANT COUNTY OF MUSKEGON)

   71.     Plaintiff realleges and incorporates by reference each and every

           preceding paragraph of this Complaint as though fully set forth herein.




                                           17
Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.18 Page 18 of 21




 72.   Under the Fourteenth Amendment of The United States Constitution, a

       person who is in pre-trial detention has a right to receive care that is

       designed to meet both their routine and emergency medical needs.

 73.   Because she was severely intoxicated, Plaintiff had a serious medical

       need for assistance in ordinary physical activities. In particular, Plaintiff

       had a serious and obvious need for assistance in walking.

 74.   Defendant County of Muskegon acted recklessly and/or with deliberate

       indifference when it practiced and/or permitted customs, policies, and/or

       practices that deprived Plaintiff of her constitutional right to care that is

       designed to meet her routine and emergency medical needs.

 75.   These unlawful customs, policies, and/or practices included, but were not

       limited to the following:

       (a) failing to train and supervise its officers in the provision of care

          sufficient to meet the medical needs of prisoners and detainees;

       (b) failing to supervise, review, and/or discipline police officers whom

          the County of Muskegon knew or should have known were violating

          or were prone to violate citizens’ constitutional rights, thereby

          permitting and/or encouraging its police officers to engage in illegal

          conduct; and


                                       18
 Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.19 Page 19 of 21




           (c) failing to require its officers and/or employees to comply with

              established policies and/or procedures and to discipline or reprimand

              officers who violated these established polices.

   76.     Defendant County of Muskegon’s unlawful customs, policies, and/or

           practices constituted deliberate to Plaintiff’s medical needs and violated

           her constitutional rights under the Fourteenth Amendment of the United

           States Constitution and her statutory rights under 42 U.S.C. § 1983.

   77.     Defendant County of Muskegon’s violations of Plaintiff’s constitutional

           and statutory rights were a direct and proximate cause of her injuries.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in her favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

attorney fees.

                                  Respectfully Submitted,
                                  CHRISTOPHER TRAINOR & ASSOCIATES

                                  BY:_s/Christopher J. Trainor
                                       CHRISTOPHER J. TRAINOR (P42449)
                                       AMY J. DEROUIN (P70514)
                                       Attorneys for Plaintiffs
                                       9750 Highland Road
                                       White Lake, MI 48386
Dated: January 27, 2020                (248) 886-8650
CJT                                    amy.derouin@cjtrainor.com


                                          19
 Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.20 Page 20 of 21




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN


RAQUEL CLARK,

       Plaintiff,

-vs-                                          CASE NO. 20-      CV
                                              HON.
COUNTY OF MUSKEGON,
ASHLEY N. DEROOY, and
JERID HERMAN, in their individual and
official capacities,

       Defendants.

CHRISTOPHER TRAINOR & ASSOCIATES
CHRISTOPHER J. TRAINOR (P42449)
AMY J. DEROUIN (P70514)
Attorneys for Plaintiff
9750 Highland Road
White Lake, MI 48386
(248) 886-8650 / (248) 698-3321-fax
amy.derouin@cjtrainor.com

                       DEMAND FOR TRIAL BY JURY




                                      20
 Case 1:20-cv-00074-JTN-PJG ECF No. 1 filed 01/28/20 PageID.21 Page 21 of 21




      NOW COMES Plaintiff, RAQUEL CLARK, by and through her attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and hereby makes a Demand for

Trial by Jury in the above-captioned matter.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES


                                BY:_s/Christopher J. Trainor
                                     CHRISTOPHER J. TRAINOR (P42449)
                                     AMY J. DEROUIN (P70514)
                                     Attorneys for Plaintiffs
                                     9750 Highland Road
                                     White Lake, MI 48386
                                     (248) 886-8650
                                     amy.derouin@cjtrainor.com
Dated: January 27, 2020
CJT




                                        21
